Citation Nr: 1444721	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, including as due to radiation exposure.  

2.  Entitlement to service connection for anemia, including as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.  The Board notes that although a VA Form 9 has not been submitted by the Veteran regarding his claim of entitlement to service connection for anemia, the undersigned Veterans Law Judge accepted testimony from the Veteran during the August 2014 Board hearing.  Thus, the Board accepts this issue as within its appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for thyroid cancer and anemia as a result of exposure to radiation while working around radar during his military service.  The Veteran's DD-214 indicates he served as a jet aircraft mechanic, which tends to support his report of working in close proximity to radar during service.

In further support of his claim, the Veteran has also submitted medical treatise information retrieved online, suggesting a possible link between high-dose external radiation to the neck and increased risk of cancer.  Although it is not clear whether the radiation mentioned in the treatise would be similar to the level of energy to which the Veteran would have been exposed working with radar, this is arguably enough to trigger the need for an examination/opinion on the subject.  See 38 U.S.C.A. § 5103A(d); see also Chotta v. Peake, 22 Vet. App. 80, 85 (holding that the threshold for VA to obtain a medical examination or opinion is "minimal").  

Concerning the Veteran's claim for anemia, he testified during his hearing that he began receiving treatment for anemia at VA Medical Centers in Fresno, Sepulveda, Wadsworth, Bakersfield, and Reno in 1988.  The only VA treatment records currently associated with the Veteran's claims file are dated from March 1997 to November 2008.  On remand, the RO should obtain any VA or private records of anemia treatment dated from 1988 to March 1997, and after November 2008, as the Veteran contends these are relevant.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding records of VA or private treatment for the claimed disorders dated from 1988 to 1997, including any as may have been generated at the VA medical facilities in Fresno, Sepulveda, Wadsworth, Bakersfield and Reno.  Likewise, those dated since November 2008, should be sought.  If no additional records are available, include documentation of the unavailability in the claims file. 

2.  Afford the Veteran an additional opportunity to submit or identify any other information that is not of record, including any lay statements in support of his claims. 

3.  Forward the claims file to an appropriate person for an opinion regarding the etiology of any current thyroid disorder.  An in-person examination of the Veteran is not required unless deemed necessary by the reviewer. 

The VA reviewer should note any current thyroid disorders confirmed within the record.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current thyroid disorder is due to or the result of in-service exposure to radar or other energy emitting aviation navigational aids.  The reviewer is also asked to comment on the medical treatise evidence submitted by the Veteran in August 2014.  A rationale should be given for all opinions and conclusions rendered. 

4.  After undertaking any additional development deemed appropriate, including any as may become necessary to address the anemia service connection claim, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



